ORDER
Respondent J. Wesley Drawdy has tendered his resignation, with stipulation that he will never apply for readmission, to the Board of Commissioners on Grievances and Discipline.
The resignation, with stipulation, was reviewed by this Court,
And it is, therefore, ordered that the resignation of J. Wesley Drawdy be accepted. He has delivered to the Clerk of this Court his license to practice law in this State, and his name shall be irrevocably stricken from the roll of attorneys.
Let this Order be published with the Opinions of this Court.